Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1, 2, 7-10 and 13-22 are examined in the instant application. 
Specification
2. 	The disclosure is objected to for the following reasons:
	The status of parent Application No. 16/780466 must be updated on the first page of the specification.
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “TOMATO HYBRID SVTM9000”. The recitation of “AND PARENTS THEREOF” should be deleted.
Appropriate correction is required.
Conclusion
3.	Claims 1, 2, 7-10 and 13-22 are allowable. The Office does not interpret “a plant part” to be progeny plant material obtained by crossing hybrid variety SVTM9000 with another plant. The closest prior art teaches hybrid variety NUN 00175 which shares at least 37 morphological and physiological with hybrid SVTM9000, including the same or similar (+/- 10% std. dev.) plant height, growth type, surface of major leaflets, calyx lobes, anthers, shape of fruit transverse section, length of mature fruit, diameter of mature fruit, weight of mature fruit, full ripe fruit color, point of detachment of fruit, shape of pistil scar, locular gel color, pH and seed to once over harvest days (Schroeder, S., US 20130086710, Table 1, (A)). However, at least their plant habit, stem branching, number of nodes before first inflorescence, pubescence on younger stems, margins of major leaflets, number of flowers in inflorescence, ripening patterns, and presence of core differ.
4.	Any inquiry concerning this communications from the Examiner should be directed to Phuong Bui, whose telephone number 571-272-0793.  

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Amjad Abraham, can be reached at 571-270-7058.  

The fax phone number for the organization where this application or proceeding is assigned, for sending official correspondence, is 571-273-8300.  

Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. 

The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/PHUONG T BUI/Primary Examiner, Art Unit 1663